In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
       ___________________________
            No. 02-21-00284-CV
       ___________________________

             IN RE L.M., Relator




              Original Proceeding
 233rd District Court of Tarrant County, Texas
        Trial Court No. 233-651265-18


Before Walker, J.; Sudderth, C.J.; and Womack, J.
      Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      The court has considered relator’s corrected petition for writ of mandamus and

is of the opinion that relief should be denied. Accordingly, relator’s corrected petition

for writ of mandamus is denied.

                                                      Per Curiam

Delivered: September 16, 2021




                                           2